Title: From Thomas Jefferson to William Davies, 9 September 1780
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond September 9th. 1780.

The Sentence of the court martial however inadequate the punishment is to the offence, seems to be such as the law has authorized, except as to the musket lost. For this indemnification we shall take more effectual measures by stopping the full worth out of the pay of the deserter. The Act of assembly named six places of rendezvous for the new recruits and authorized us to name two more and to appoint an officer to attend at each place to review and receive them. This power we delegated to Genl. Muhlenburg who has accordingly sent out orders [to] officers. We are endeavoring to get blankets from Baltimore. Besides this we expect some by importation. How ever apprehensive that neither of these resources might be timely enough, the measure you recommended was adopted, and an assurance given that such of the new recruits as woud bring their blankets into the service shoud be paid for them. Dr. Foushe on receiving my Letter to deliver you the medicine written for, called on me and informed me there were not in our stores more than two or three articles wanted, and that the house not being yet ready to receive them they still remained in such a state that he coud not get  at any particular article. I think that he coud do it within a few days. I am with great respect sir Your most obt humble servt,

Th: Jefferson

